COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00022-CR


CLAY BENTON                                                           APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 211TH DISTRICT COURT OF DENTON COUNTY

                                      ----------

                        MEMORANDUM OPINION1
                                      ----------
                                   I. Introduction

      In a single point, Appellant Clay Benton appeals his conviction of

possession of a controlled substance, less than one gram. We affirm.

                     II. Factual and Procedural Background

      Benton negotiated a plea bargain and entered a plea of guilty in exchange

for six months’ confinement in state jail after the trial court denied his motion to


      1
       See Tex. R. App. P. 47.4.
suppress.   In his motion to suppress, Benton argued that while he was a

passenger in a vehicle, he was seized without any reasonable suspicion for the

seizure ―and/or without reasonable suspicion for further detention after the

reason for the traffic stop was accomplished‖ and arrested without sufficient

probable cause for the arrest.

      Benton and Pilot Point Police Officer Reese Dunn testified at the hearing

on the motion. Officer Dunn testified that on November 25, 2008, he initiated a

traffic stop at approximately 9 p.m. after he saw a 2008 Chevrolet Tahoe

travelling with defective tail lights on its trailer. He made contact with the car’s

owner and driver, Thomas Crane, and obtained identification from Crane and

Benton, Crane’s passenger, before returning to his squad car. While running a

warrant check, he wrote out a warning for defective equipment. Officer Dunn’s

warrant check revealed that Benton had a warrant for his arrest, so he went back

to Crane’s vehicle, ―finished up [his] business with the driver, and then [he]

removed [Benton] from the vehicle.‖

      When Officer Dunn removed Benton from the vehicle to arrest him for the

warrant, he noticed two small baggies in plain view on the floorboard between

the passenger seat and the passenger door as he placed Benton in handcuffs.

The baggies contained a white crystal substance that Officer Dunn believed to be

methamphetamine.2 Officer Dunn stated, ―The Defendant was arrested for the


      2
       A field test confirmed that the baggies contained methamphetamine.


                                         2
warrant and then I collected the evidence and charged him with possession.‖ He

agreed that he had probable cause to arrest Benton for possession of a

controlled substance when he saw the two baggies containing the white powdery

substance. Officer Dunn found another baggie and drug paraphernalia in the

side pouch of a briefcase on the vehicle’s rear floorboard; the briefcase belonged

to Crane, the driver.

      Benton said that he had been helping Crane with yard work at Crane’s

property located on Lake Ray Roberts until he started feeling sick and developed

a migraine headache. He did not recall how much time elapsed between Officer

Dunn requesting his identification and Officer Dunn informing him that he was

arresting him for a warrant out of Collin County.

      Benton said that after Officer Dunn arrested him, the officer came back to

him with two baggies and said, ―These are yours.‖ Benton said that he replied,

―No. I don’t know what you’re talking about.‖ He testified that he had no clue

what was going on and that the officer did not tell him where he found the

baggies. Benton said that he did not see any baggies in his area of the car on

the way to and from the lake that day and that the baggies were not his. Benton

acknowledged that he knew what baggies of methamphetamine look like, stating,

―I’m familiar with them, yes.‖

      The State argued that the officer had probable cause to make the stop

because of the defective equipment on the trailer, that the officer could arrest

Benton based on the warrant, and that when the officer removed Benton from the


                                         3
car, he saw the drugs within the immediate area between Benton and the

passenger door, ―[s]o, therefore, he had links as far as proximity to the drugs to

make the arrest for—for this particular violation.‖

      Defense counsel argued that the State could not validly prove there was

probable cause to pull over the vehicle and reasonable suspicion to arrest

Benton and later to charge him with possession of those narcotics because the

car and briefcase belonged to Crane. The trial court denied Benton’s motion.

Benton then plea-bargained and signed a judicial confession to the offense. This

appeal followed.

                               III. Motion to Suppress

      In his sole point, Benton argues that the officer lacked reasonable

suspicion to request his identification and that the State failed to prove that he

exercised   control,   management,      or    care    over   the   two   baggies   of

methamphetamine or that he knew that the contents were methamphetamine.

A. Standard of Review

      We review a trial court’s ruling on a motion to suppress evidence under a

bifurcated standard of review.     Amador v. State, 221 S.W.3d 666, 673 (Tex.

Crim. App. 2007); Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997).

We give almost total deference to a trial court’s rulings on questions of historical

fact and application-of-law-to-fact questions that turn on an evaluation of

credibility and demeanor, but we review de novo application-of-law-to-fact

questions that do not turn on credibility and demeanor. Amador, 221 S.W.3d at


                                          4
673; Estrada v. State, 154 S.W.3d 604, 607 (Tex. Crim. App. 2005); Johnson v.

State, 68 S.W.3d 644, 652–53 (Tex. Crim. App. 2002). We must uphold the trial

court’s ruling if it is supported by the record and correct under any theory of law

applicable to the case even if the trial court gave the wrong reason for its ruling.

State v. Stevens, 235 S.W.3d 736, 740 (Tex. Crim. App. 2007); Armendariz v.

State, 123 S.W.3d 401, 404 (Tex. Crim. App. 2003), cert. denied, 541 U.S. 974

(2004).

B. Analysis

      Benton first argues that Officer Dunn was not allowed to question Benton

―regarding his identity without separate reasonable suspicion‖ and that doing so

―went beyond the scope of the traffic stop.‖

      The United States Supreme Court has held that a lawful roadside stop

begins when a vehicle is pulled over for investigation of a traffic violation and that

the temporary seizure of driver and passengers ordinarily continues and remains

reasonable for the duration of the stop. Arizona v. Johnson, 555 U.S. 323, 333,

129 S. Ct. 781, 788 (2009). Further,

      [n]ormally, the stop ends when the police have no further need to
      control the scene, and inform the driver and passengers they are
      free to leave. An officer’s inquiries into matters unrelated to the
      justification for the traffic stop . . . do not convert the encounter into
      something other than a lawful seizure, so long as those inquiries do
      not measurably extend the duration of the stop.

Id., 129 S. Ct. at 788 (citations omitted) (emphasis added). To make the traffic

stop lawful, the police need not have, in addition to the vehicular violation, ―cause



                                          5
to believe any occupant of the vehicle is involved in criminal activity.‖ Id. at 327,

129 S. Ct. at 784 (noting, however, that to justify a patdown of driver or

passenger during the stop, police must harbor reasonable suspicion that the

person subjected to the frisk is armed and dangerous). Additionally, the Court

has held that when a lawful detention is not prolonged by questioning, there is no

additional seizure within the meaning of the Fourth Amendment.           Muehler v.

Mena, 544 U.S. 93, 101, 125 S. Ct. 1465, 1471–72 (2005) (stating that officers

already lawfully detaining individual did not need reasonable suspicion to ask her

for her name, date and place of birth, and immigration status when the

questioning did not extend the time the individual was detained);3 Baldwin v.

State, 278 S.W.3d 367, 372 (Tex. Crim. App. 2009) (stating that an officer may

ask a defendant to identify himself during a valid investigative detention but that

he may not search a defendant’s person to obtain or confirm his identity);

Overshown v. State, 329 S.W.3d 201, 206 (Tex. App.—Houston [14th Dist.]

2010, no pet.) (holding that because asking vehicle’s passenger for his name did

not unreasonably extend the duration of the traffic stop, the statement was not

obtained as a result of a Fourth Amendment violation and should not be

suppressed); Roberson v. State, 311 S.W.3d 642, 646 (Tex. App.—Eastland

      3
        In Mena, officers obtained a search warrant and detained Mena and
several others in handcuffs during a search of the premises she and the others
occupied. 544 U.S. at 95–96, 125 S. Ct. at 1468. During the detention, which
the Court held was reasonable, the officers asked for each detainee’s name, date
of birth, place of birth, and immigration status. Id. at 96, 100–101, 125 S. Ct. at
1468, 1471.


                                         6
2010, no pet.) (stating that when an officer is authorized to stop a vehicle, he also

has authority to ask driver and passengers for identification and to check for

outstanding warrants). But cf. St. George v. State, 237 S.W.3d 720, 726 (Tex.

Crim. App. 2007) (―Absent reasonable suspicion, officers may conduct only

consensual questioning of passengers in a vehicle.‖).

       Here, Officer Dunn had a lawful reason—defective tail lights on Crane’s

trailer—to initiate the traffic stop. See Johnson, 555 U.S. at 327, 333, 129 S. Ct.

at 784, 788 (stating that in a traffic-stop setting, a lawful investigatory stop occurs

when it is lawful for police to detain an automobile and its occupants pending

inquiry into a vehicular violation). Officer Dunn’s request for identification from

Benton could not have measurably extended the duration of the stop because he

asked for Crane’s identification at the same time, and he ran the warrant check

on both men while writing out Crane’s warning for defective equipment. Because

the detention was lawful and the request for Benton’s identification did not

prolong the detention, we overrule this portion of Benton’s sole point. See Mena,
544 U.S. at 101, 125 S. Ct. at 1471–72.

       With regard to probable cause, in his written motion to suppress, Benton

argued that ―the Defendant was arrested without sufficient probable cause for the

arrest.‖   However, Officer Dunn testified that he arrested Benton for the

outstanding warrant first, for which he had probable cause to make an arrest,

before he charged Benton with possession. See Haley v. State, 480 S.W.2d
644, 645 (Tex. Crim. App. 1972) (stating that probable cause ―clearly existed‖ for


                                          7
arrest when warrant check revealed outstanding warrants); Brooks v. State, 76
S.W.3d 426, 434 (Tex. App.—Houston [14th Dist.] 2002, no pet.) (―[T]he fact that

appellant had several outstanding warrants gave the officers probable cause to

arrest him.‖). Further, when Officer Dunn viewed the drugs in plain view where

Benton had been sitting, he also had probable cause to arrest Benton for

possession of a controlled substance. See, e.g., Tucker v. State, 183 S.W.3d
501, 505, 509–11 (Tex. App.—Fort Worth 2005, no pet.) (applying ―affirmative

links‖ factors and concluding that the evidence was sufficient to support finding

that back seat passenger possessed the drugs when he was the only person

sitting in the back seat and the drugs were in plain view near where he had been

seated for the entire car ride).

      Finally, to the extent that Benton argues that the evidence is insufficient to

affirmatively link him to the methamphetamine found where he had been sitting in

the vehicle and sustain his conviction, a challenge to the sufficiency of the

evidence to support a conviction is not the proper subject of an appeal from a

denial of a motion to suppress evidence. See Montoya v. State, No. 02-03-

00151-CR, 2004 WL 814957, at *1 (Tex. App.—Fort Worth Apr. 15, 2004, no

pet.) (mem. op., not designated for publication) (citing Avila v. State, 884 S.W.2d
896, 897–98 (Tex. App.—San Antonio 1994, no pet.)); see also Tex. R. App. P

25.2(a)(2), (d).   And by entering a guilty plea and making a written judicial

confession, Benton admitted every element of the charged offense. See Puente

v. State, 320 S.W.3d 352, 358 & n.23 (Tex. Crim. App. 2010) (stating, in a felony


                                         8
case that ―[a] written judicial confession provides evidentiary support for a plea of

guilty to the charges alleged in the indictment.‖). We overrule Benton’s sole

point.

                                     IV. Conclusion

         Having overruled Benton’s sole point, we affirm the trial court’s judgment.




                                                     BOB MCCOY
                                                     JUSTICE

PANEL: DAUPHINOT, GARDNER, and MCCOY, JJ.

DAUPHINOT, J. concurs without opinion.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 26, 2012




                                           9